DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claim(s) 1-9, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss et al. [US 2014/0373111; Moss].
Per claim 1. Moss discloses an electronic device (e.g. smartphone 212) comprising: 
a touchscreen display (312) [Fig. 3]; 
a wireless communication circuit (360); 
e.g. near field communication NFC 360 and Bluetooth or Wi-Fi, and a Bi-directional RF interfaces 120 signals between a lock and mobile device is a communication for determining the location related to a particular door-lock 108, 220) [par. 0028, 0044 and 0056]
at least one processor (303) operatively connected with the display, the wireless communication circuit (301), and the location detection sensor 360; and 
a memory (311, 310) operatively connected with the processor, wherein the memory stores instructions that, when executed, cause the processor to: 
provide a user interface (UI) (312) on the display; based at least in part on data from at least one of the location detection sensor (e.g. near field communication 360), select a first key (e.g. 402) from a plurality of electronic keys (e.g. 410 and 406) which are used to open one of a plurality of door-locks (e.g. locks group 220) respectively; [see at Figs. 4-5 and para. 56 and 58 -59] appears at GUI of Fig. 4 shows key 402 for Bill’s house and next GUI of Fig. 5 shows key 410 for Ron’s beach house, that each key of a plurality keys ring corresponding to a particular door-lock, and display a first graphic user interface (GUI) related to the selected first key (e.g. 402) in order to make the first key be used or selected by a user input (e.g. Bill’s picture 412 and Bill’s house indication and a key details icon 414 would contains an address, notes, dates connected with the lock credential) which associated with key 402 [para. 58]. 

Per claim 2. Moss discloses wherein the instructions cause the processor to:
 display an entirety of the first GUI on the display [Fig.1]; 
display a portion of a second GUI associated with a second key (410) from among the plurality of electronic keys on the display; and 


Per claim 3.  Moss discloses the instructions cause the processor to: 
receive a gesture input (e.g. moving touch) in a first direction (e.g. 408) from the first GUI to the second GUI through the display; and 
provide a scrolling effect for changing display of the first GUI to display of the second GUI (as shown in Fig. 4 and 5, if user swept in 408 direction key 410 would display and swept in 404 direction key 406 would display).

Per claim 4. Moss discloses the instructions cause the processor to: 
receive a gesture input in a second direction (e.g. 404) from the first GUI to the third GUI through the display, the second direction being opposite to the first direction (408); and 
provide a scrolling effect for changing display of the first GUI to display of the third GUI (e.g. key 406 would display on the third GUI) [see Figs. 4-5 and 8].

Per claim 5. Moss discloses the data comprises at least one of a strength indicator of a received signal, global positioning system (GPS) data, WiFi signal data, or Bluetooth or Bluetooth low energy (BLE) signal data [para. 28 and 56]. 

Per claim 6. Moss discloses “The mobile device 300 then analyzes the asset information and time of day information using its self-authenticating data” [para. 48] that constitutes of the instructions causing the processor to select the first key, based on at least one of a time. 



Per claim 8. Moss discloses an electronic device (smartphone) comprising: 
a communication interface (e.g. NFC 360); 
a memory (309, 311) configured to store instruction; and
a processor (303) operatively coupled with the memory, wherein the processor is configured to execute the stored instructions to: 
identify that a state of the electronic device related to at least one of a plurality of door-locks interlocking with the electronic device is changed (e.g. the intensity of RF signals emitted by the reader exceeds a threshold of sensitivity of the mobile device 112 and the intensity of RF signals emitted by the mobile device 112 exceeds a threshold of sensitivity of the reader in a lock 108) [para. 0028 and 0044] based on the identifying, change at least one electronic key (e.g. 402) to be displayed through a UI from among a plurality of electronic keys (keys group 410, 402 and 406) for unlocking the plurality of door-locks (e.g. 108, 220) respectively [see Figs. 1-2 and 4, para. 0056] and 
display at least one visual object (e.g. picture icon 412, Bill’s house indication and key details 414 icon) for indicating the at least one changed electronic key through the UI [see Figs. 4 and 7, para 0058].

Per claim 9. Moss discloses the state of the electronic device comprises at least one of a state regarding a connection between at least one of the plurality of door-locks and the electronic device (e.g. RF interfaces 120) and a state related to a location of the electronic device (e.g. a 
Per claim 11.  Moss discloses the processor is further configured to execute the stored instructions to: identify whether there exists a door-lock that interlocks with the electronic device, as cited (a lock 108 and a mobile device 112 are automatically established when the mobile device 112 is placed within an active zone of the interrogating lock 108) [para. 0028] and “a selection simply displays stored data about the virtual key or the lock as the appropriate RF interface is automatically activated when the mobile device is close to a lock.” [para. 0056]. That constitutes of display an electronic key related to the door-lock interlocking with the electronic device from among the plurality of electronic keys through the UI, based on there existing the door-lock that interlocks with the electronic device.  

Per claim 15. The method limitations are similar to those in the system claim 1 and 8 above that the rejection would be in the same manner. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Saylor [US 8,943,187].

Each lock 108 is adapted for exchanging information with the server 102 and for requesting data from the mobile device 112 to verify the authenticity of the mobile device. In one embodiment, upon verification of credential information stored on the mobile device 112, the lock 108 generates signals facilitating execution of the results of interrogating the mobile device (e.g., engages/disengages a locking mechanism)” [para. 0030], which means the mobile device transmit a signal for requesting information on an electronic key of the lock, except for not explicitly mentions the information on the at least one electronic key being received from the server.  Saylor teaches a managing electronic keys and cited “The key management system 160 determines that the conditions on use of the electronic key are satisfied. In response, the key management system 160 provides an access code 166 capable of unlocking the lock. The access code 166 can be provided to the electronic device 122 over the network 162. The electronic device 122 then provides the access code 166 to the lock 158. The lock 158 determines that the access code 166 is valid and the lock 158 opens to permit access to the resource 156. In some implementations, the key management system 160 provides the access code 166 to the lock 158 in addition to, or instead of, access data stored on the electronic device 122 before the attempt to use the electronic key.” [Fig. 1E, col. 11, lines 27-38].  The electronic key 166 is received at the electronic device upon request by electronic device (user) to server.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the feature that receives at least one electronic key from server as taught by Saylor to the system of Moss, for the advantage of convenience and security, since all the electronic keys 

Per claim 13. Moss discloses the display of electronic key related to the location of the electronic device through the user interface as described in claim 8 above, except for not explicitly mention that based on the door-lock that interlocks with the electronic device not existing, acquire information on a location of the electronic device based on a GPS sensor or a network.  Saylor teaches “In some implementations, other forms of verifying the proximity of the electronic device 420 to the lock 450, and thus the proximity of the recipient 421 associated with the electronic device 420, may be used. For example, the electronic device 420 can capture an image of the lock 450 with a camera, the electronic device 420 can obtain global positioning system (GPS) or other location data, the position of the electronic device 420 can be triangulated with WiFi or cellular network access stations, and so on. In some implementations, proximity to the lock 450 is not required, and the recipient 421 may open the lock remotely, through interactions with the computing device 430 and the lock 450 over the network 306.” [col. 27, lines 10-22].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the location identify feature when the door lock that interlocks with the electronic device not existing as taught by Saylor to the system of Moss, for the benefit of convenience, because the NFC device maybe malfunction or interference by noise other features are available as alternative, including GPS and network taught by Saylor. 

Per claim 14. Moss discloses identify wherein the information on the electronic key related to the location of the electronic device is obtainable and display the electronic key related to the location through the UI above, and further teaches a self-authenticating data and function [para. 47-48] that the self-authenticating function can be based on other information.  Moss does not explicitly mention that the self-authenticating is based on a usage pattern of the plurality of electronic keys, Saylor teaches “In some implementations, when the recipient attempts to use the electronic key, a key management system provides information about the attempted use to an application running on an electronic device associated with the key issuer. The application asks whether the key issuer approves the attempted use, and the key issuer can grant or deny approval. The input from the key issuer is transmitted to the key management system, which permits the electronic key to be used only if the attempted use was approved.” [col. 6, lines 38-50].  Thus, the key issuer approves the previous attempted used of electronic key, would be a pattern of usage of the electronic key.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the pattern usage information taught by Saylor in the system of Moss as information for self-authentication, for the advantage of convenience and quick, because user may access the lock multiple time within a short period of time.  

8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Hazebrouck et al. [US 2018/0220429; Hazebrouck].

Per claim 12. Moss discloses the processor is further configured to execute the stored instructions to: identify strength of each of a plurality of signals related to a plurality of door-e.g. the thresholds intensity of readers and mobile devices ) [para. 0028] and display an electronic key related to the door-lock identified, as cited “a selection simply displays stored data about the virtual key or the lock as the appropriate RF interface is automatically activated when the mobile device is close to a lock.” [para. 0056].  Moss does not explicitly mention to identify a door-lock regarding a signal having greatest strength from among the plurality of signals related to the plurality of door-locks.  Hazebrouck teaches a phone as a key localization based on object detection, including the determination of “passive zone threshold” which the signal strength (RSSI) that unlock the door, while the “welcome zone threshold” is not the unlock the door [para. 0025], the determination of each threshold is cited at [para. 0027] and that the greatest signal strength is the passive zone threshold (204).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the greatest signal strength identification as taught by Hazebrouck to the system of Moss, for the advantage of enhancing the lock detection, because there maybe more than one lock positioned near each other. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON M TANG/Examiner, Art Unit 2685                 

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685